Title: Abigail Adams to John Adams, 1 August 1776
From: Adams, Abigail
To: Adams, John


     
      Boston August 1 1776
     
     I wrote you by Capt. Cazneau a wedensday, but as the post will go to day I will not omit telling you how we do, tho I repeat over what I have written before. If I do you must excuse it as I forget one day what I wrote the day before. This small pox is a great confuser of the mind, I am really put to it to spell the commonest words.
     I feel well myself, only much weakened and enfeabled, I want the air of the Country, but cannot yet obtain it. We are bounded in our rides to the Lines which were raised last summer, where a smoak House and Guard are fixed. No person who has had the small pox can go beyond them, under a penalty of enty pounds Lawfull money, under a time Limitted and a certificate from their Physician. Every person who comes into Town must be smoaked there upon their return with all their money and papers. Tommy is charmingly, he has about a Dozen out, and many more which just make their appearence. He has been very feverish, but is now so well as to go to School. I gave him a small Quantity of meat every day after his second innoculation till the Symptoms came on. Charles second has taken, I think but cannot be certain till next week.
     I Received a wedensday by Mr. Gerry your Letter of july 15. I have not yet seen him to speak to him. I knew him at meeting yesterday some how instinctively; tho I never saw him before. He has not call’d upon me yet. I hope he will, or I shall take it very hard, shall hardly be able to allow him all the merrit you say he possesses. It will be no small pleasure to me to see a person who has so lately seen my best Friend. I could find it in my Heart to envy him.
     You complain of me. I believe I was to blame in not writing to you, I ought to have done it. I did not suspect you would hear of my intention till I told you myself. I had many cares upon my hands, many things to do for myself and family before I could leave it. The time granted was only ten days. I got here upon the 6th and then wrote you a very long Letter. Since that I have scarcly omitted a Post, you will have more reason to complain of being tired out; I find the Method of treating the small pox here is similar to that sent by Dr. Rush, except that they use Mercury here. The common Practice here to an Adult is 20 Grains after innoculation. I took but 16; I dont admire this Mercury at this Season of the Year. Loyd I find practicess much more upon Dr. Rushs plan, makes use of the same medicines, but has not had greater success than others.
     I greatly rejoice at the Spirit prevailing in the middle colonies. There is a fine company formed in this Town, call’d the independant Company consisting of young Gentlemen of the first families. Their Number is 80, they are the School for forming officers, they take great pains to acquire military Skill and will make a fine figure in a little while. Your Pupil Mason is one. He is an ambitious enterprizing creature and will make a figure some how or other, he always applies to his studies with method and diligence. I have lamented it that you have not been able to take him under your perticuliar care, as I know his abilities would have gratified you.
     I Received by the Post a few lines from you july 20. It really greaved me to find you so anxious. Your kindness in so often writing shall be returnd in kind. I know not how you find the time amidst such a multitude of cares as surround you, but I feel myself more obliged by the frequent tokens of your remembrance, but you must not forget that tho my Letters have much less merrit, they have many more words, and I fill all the blank paper you send me. Adieu most affectionately your
     
      Portia
     
    